In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the father appeals from an order of fact-finding and disposition (one paper) of the Family Court, Richmond County (McElrath, J.), entered June 21, 2006, which, after fact-finding and dispositional hearings, found that he permanently neglected the subject child, terminated his parental rights, and transferred custody and guardianship of the subject child to the Commissioner of Social Services of the City of New York and Seaman’s Society for Children and Families for the purpose of adoption. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves to be relieved of the assignment to prosecute this appeal.
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
We have reviewed the record and agree with the father’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; Matter of Desy Lee M., 44 AD3d 1046 [2007]). Ritter, J.P., Covello, Angiolillo and McCarthy, JJ., concur.